DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/2021 has been entered.

Priority
The present application was filed as a proper National Stage (371) entry of PCT Application No. PCT/EP2013/064461, filed 07/09/2013, which claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 61/669,964, 61/719,793, and 61/778,117, filed 07/10, 2012, 10/29/2012 and 03/12/2013 respectively.

Status of the Claims
Claims 1, 4, 6, 7, 9-11, 13, 14, 18, 20, 24-29 are pending; claims 1, 7, 10, 13, 14, 18, 20, 24-27 are amended; claim 29 is newly added; claims 2, 3, 5, 8, 15-17, 19 and 21-23 are canceled. Claims 1, 4, 6, 7, 9-11, 13, 14, 18, 20, 24-29 are examined below. 

Withdrawn Objections/Rejections
The previous rejection of claims under 35 U.S.C. 112(b) regarding the language “antibody” referring to plural antibodies is withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 101 and 35 U.S.C. 103(a), as well as the rejection on the grounds of non-statutory double patenting, are withdrawn in light of Applicant’s amendments to the claims (namely newly recited limitation as addressed below under 35 U.S.C. 112(a), regarding new matter; i.e., the limitation referring to “secondary antibody” recited as comprising a HRP conjugated streptavidin label). 

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 7, 9-11, 13, 14, 18, 20 and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended with newly recited step d), namely “incubation with secondary antibody, wherein the secondary antibody comprises a horseradish peroxidase (HRP) conjugated streptavidin label”. The language, as presented, encompasses an antibody that includes thereon HRP conjugated to streptavidin. Applicant indicates support for the amendments throughout the application (see remarks page 6 of 16, filed 06/07/2021).
However, in turning to the originally filed specification, page 4, step 12 recites “wherein the secondary antibody is a horseradish peroxidase (HRP) conjugated streptavidin”; see also page 6 (referring to Figure 7), “detection with a fluorescent dye labeled streptavidin” (versus page 6, referring to Figure 8 “with directly fluorescent dye labelled RAM9”), and page 16 “staining can be in a preferred embodiment with an HRP conjugated streptavidin”, “e.g., a fluorophore-labelled antibody could be used as a detection tool or the streptavidin could be labelled with a fluorophore”, see also page 18 (Example 2) referencing to HRP conjugated streptavidin, and page 20 “fluorescent dye labeled streptavidin”). 
Based on the originally filed disclosure, it appears that when biotinylated primary reagent is used in the method, streptavidin labeled HRP can be used as the secondary binding (detection reagent), or alternatively, following addition of a primary antibody, a directly labeled secondary reagent can be used to detect oxMIF.
antibody, wherein the secondary antibody comprises a horseradish peroxidase (HRP) conjugated streptavidin label”; no support could be found for a reagent that includes the secondary antibody, HRP and streptavidin. The newly recited limitation appears to combine different embodiments (namely there is support in the specification for a directly labeled secondary antibody, or a secondary detection reagent that is a streptavidin labeled HRP, but not a reagent that is a combination of both). 
Furthermore, claim 1 recites  at step (b) “wherein said primary anti-oxMIF antibody is biotinylated or fluorescently labelled”, thereby encompassing two alternative embodiments, however step (d) is recited as performed regardless of which primary anti-oxMIF antibody is used. It appears, based on the originally filed disclosure, that the present invention only supports a secondary antibody that is directly labeled or a streptavidin labeled HRP used when the primary antibody is unlabeled. 

Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 9-11, 13, 14, 18, 20 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
Claim 1 as presented recites “the oxMIF is MIF which is differentially binding to antibodies RAB4, RAB9 and RAB0”; the claim language is indefinite because it is unclear whether the indicated preamble recited limitation is intended as limiting the targeted oxMIF to oxMIF that is capable of binding to the recited RAB4, RAB9 and/or RAB0 antibodies (i.e., oxMIF that is capable, yet not specifically bound to any of RAB4, RAB9 and/or RAB0 at the time of the method), or rather if the limitation is intended to communicate the method is intended for detecting oxMIF that at the time of detection is “differentially binding to antibody RAB4, RAB9 and/or RAB0” (i.e., is oxMIF that is already, at the of the method, bound to one (or more) of these preamble antibodies). The latter would appear to raise issues of new matter (detection of the target with one of the recited RAM antibodies at the body of the claim when the oxMIF is already “differentially binding” to one of the RAB antibodies recited at the preamble). It is not readily clear what limitation the amendments impose on the claimed method. For the purpose of examination, the claim is interpreted as oxMIF (the particular form of the analyte) which is capable of differential binding to one of RAB4, RAB9 and/or RAB0. 

Response to Arguments
Applicant's arguments filed 06/07/2021 have been fully considered but they are not persuasive for the following reasons:
At remarks page 6 Applicant indicates amendments to the previous claims and indicates support for said amendments can be found throughout the application. However, see new 
Regarding the rejection of claims under 35 U.S.C. 112(b), at remarks page 6, Applicant indicates amendments to the claims to overcome previous rejections. While the amendments overcome the rejection regarding the recitation of the limitation “antibody” singular, see the maintained grounds of rejection in detail above over the limitations recited at the preamble. Even as amended, the claim language is still unclear as to whether the targeted oxMIF is oxMIF which exists in complex/bound to the antibodies recited at the preamble (RAB4, RAB9 and/or RAB0), or rather in the claimed limitation merely means the oxMIF is capable of binding said recited antibodies. As such, the rejection is maintained.
	Regarding the rejection of claims under 35 U.S.C. 101, see as indicated previously above, the rejection is withdrawn in response to the amendments to the claims at claim 1, step d. Namely, the combination of steps comprising a first step of contacting tissue with primary antibody as claimed (primary antibody that is either biotinylated or directly claimed), followed by an additional step of incubation with a reagent that is a secondary antibody that comprises HRP conjugated streptavidin is beyond that which is considered routine and conventional in the assay art (rather, it appears conventional IHC technique would involve an unlabeled primary antibody incubated with a labeled secondary antibody, or would incubate a biotinylated secondary antibody with HRP conjugated streptavidin after binding an unlabeled primary antibody to a target, or further would incubate HRP conjugated streptavidin to a biotinylated primary antibody that is bound to target). 
	Similarly, regarding the rejection of claims under 35 U.S.C. 103 (remarks page 10-14), the rejection is withdrawn in response to the amendments to the claims (claim 1 step 3).

However, in the interest of compact prosecution, the response to Applicant’s remarks directed to the withdrawn rejections is as follows:
	In the event that the rejection under 35 U.S.C. 112(a) regarding new matter is remedied, some or all of the previously cited art reference/rejections may apply for these reasons:
	It was well known at the time to perform immunoassay with secondary binding reagent that is either HRP conjugated streptavidin label (which binds biotinylated primary antibody), or to rely on secondary binding reagent that is labeled secondary antibody (which binds primary antibody). 
	As such, although the rejection under 35 U.S.C. 101 is withdrawn (as indicated above), Applicant’s arguments that the claimed invention integrates the judicial exception into practical application are addressed in the interest of compact prosecution. In particular, Applicant argues (remarks page 7-8) that the present invention provides an assay method for reliable and quantification of oxMIF in a sample which helps in securing the structure of MIF/oxMIF after the binding step. Applicant argues, regarding practical application, that the claimed method as a whole relates generally to cancer treatment, as the method provides way to examine the presence of cancer, i.e. a practical application of the claimed method (Applicant citing pages 17-21 and Examples 1-6). 
	In response, it is noted that an additional element that applies or uses the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition is typically considered to be indicative of a practical application. However, in the present case, no such step of treatment or prophylaxis is recited in the claimed invention (such a limitation is not claimed). The present claims fail to recite any treatment steps/limitations, let alone limitations 
Applicant further argues that it is not possible to apply standard and conventional IHC approach for the detection of oxMIF (remarks pages 8-9, Applicant suggesting that the structure of oxMIF is influenced or frequently completely lost when standard IHC or IF approaches are applied). Although these arguments are moot as the rejection is presently withdrawn in light of Applicant’s amendments to the claims (see as discussed above under 35 U.S.C. 112(a)), it is noted that these conclusory statements made by counsel are not supported by any factual/objective evidence; for example, there is no evidence of record to support it was only routine and conventional in the assay art to first perform fixation, particularly when the target analyte is a post-translationally modified target or even more so, when the target is oxMIF. 
Further, although the rejection is withdrawn, in the interest of compact prosecution it is noted that it was routine in the art at the time to select a sample preservation technique based on the targeted antigen of interest. See for example, R&D Systems, Tools for Cell Biology Research™, IHC Products & Protocols Guide (2011), (116 pages) teach freezing tissue rather than performing an initial fixation step to preserve a specimen; see at page 3, col. 1, last two paragraphs, R&D Systems teach snap freezing can be particularly beneficial when detecting post-translational modifications, that a benefit of freezing is also the time saved by omitting the initial fixation step required for paraffin-embedded specimens (shorter processing times). Based on the cited prior art of record already (e.g., Zenon and Malorney, Dano) and further R&D Systems, it does not appear that routine and conventional IHC requires a first fixation prior to 
Regarding remarks specific to the newly recited limitations (remarks pages 9-10), see as indicated in detail above, the previous rejection is withdrawn in light of the amendments (see also the new grounds set forth under 35 U.S.C. 112(a)). 
Regarding the rejection of claims under 35 U.S.C. 103 (remarks 10-14), Applicant specifically makes references to the amendments to the claims (remarks pages 11-13). See as indicated in detail previously above, the rejection is withdrawn in response to Applicant’s amendments to the claims (specifically the prior art does not appear to address, following a first step of incubation biotinylated OR directly labeled primary antibody for ox-MIF, a subsequent step of incubation with secondary antibody, wherein the secondary antibody comprises a HRP conjugated streptavidin (however, see new grounds set forth under 35 U.S.C. 112(a) regarding new matter)). 

The pending rejections are as set forth in detail above.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1641